Citation Nr: 0900777	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 2, 
2003, for a grant of service connection for psychotic 
disorder, not otherwise specified (NOS) based on clear and 
unmistakable error (CUE) in a January 2001 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a hearing at the Board in Washington, D.C. 
in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

At the outset, the Board notes that 38 C.F.R. § 3.151(a) 
provides, in part, that a claim by a veteran for compensation 
may be considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  In this regard, in September 2000 the veteran 
filed a claim for pension based on treatment and diagnosis 
for psychosis.  In a January 2001 rating decision, the RO 
awarded the veteran non-service connected pension benefits.

Subsequently, in September 2003, the veteran filed a claim 
for service connection for his psychotic disorder.  In 
October 2004, the RO granted service connection, effective 
the date of his claim, i.e., September 2, 2003.  The veteran 
filed his claim for an earlier effective date in November 
2005.  In the June 2006 rating decision, the RO denied 
entitlement to an effective date earlier than September 2, 
2003, for the psychotic disorder.

The veteran contends that he should be awarded an earlier 
effective date for his service-connected psychotic disorder 
because the disorder first manifested during his time in the 
Navy and has continued to the present day.  During the 
October 2008 Board hearing the veteran's representative 
asserts clear and unmistakable error (CUE) in the January 
2001 rating decision which granted pension benefits.  The 
representative essentially asserts that the veteran's pension 
claim should have also been considered a claim for service 
connection given that the evidence used to justify awarding 
pension was the same as that used to justify awarding service 
connection later on.

Under the law, the effective date for a grant of service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  However, if the claim 
is received within one year of separation from service, the 
effective date will be the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(2).  As such, 
in the absence of CUE, the RO assigned the earliest possible 
effective date for its grant of service connection, which as 
noted above was September 2, 2003.  See Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 
1326 (Fed. Cir. 2003).  If, however, VA determines that the 
earlier decision was clearly and unmistakably erroneous, the 
prior decision will be reversed or amended, and for the 
purposes of authorizing benefits, the rating or adjudicative 
decision that constitutes a reversal of the prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the correct decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a) (2008).  
Thus, if VA determines that the January 2001 rating decision 
contains clear and unmistakable error, the effective date 
would be assigned as if there were no such determination.

The veteran's challenge to the January 2001 rating decision 
is thus inextricably intertwined with his claim of 
entitlement to an earlier effective date for service 
connection for psychotic disorder, NOS because finality 
presumes the absence of clear and unmistakable error, i.e., 
if a prior adjudication contains clear and unmistakable 
error, it did not become final.  Id; see also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must 
defer consideration of the veteran's earlier effective date 
claim until the RO adjudicates, in the first instance, his 
clear and unmistakable error claim.  See Huston v. Principi, 
18 Vet. App. 395, 402-03 (2004).

In light of the foregoing, the Board has no discretion and 
must remand this case to the RO for its initial consideration 
of the veteran's inextricably intertwined clear and 
unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the issue of 
clear and unmistakable error in the 
January 2001 rating decision that awarded 
pension benefits but failed to consider 
the veteran's entitlement to service 
connection for psychotic disorder, NOS.  
Thereafter, the RO must reconsider the 
veteran's claim of entitlement to an 
effective date prior to September 2, 
2003, for service connection for 
psychotic disorder, NOS.  

2.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




